If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


                                                                        UNPUBLISHED
In re F. P. SMITH, Minor.                                               December 22, 2022

                                                                        No. 361708
                                                                        Oakland Circuit Court
                                                                        Family Division
                                                                        LC No. 2020-881961-NA


In re P. P. SMITH, Minor.                                               No. 361709
                                                                        Oakland Circuit Court
                                                                        Family Division
                                                                        LC No. 2019-872718-NA



In re P. P. CURRIE, Minor.                                              No. 361712
                                                                        Oakland Circuit Court
                                                                        Family Division
                                                                        LC No. 2017-856084-NA


Before: CAVANAGH, P.J., and K. F. KELLY and GARRETT, JJ.

PER CURIAM.

       In these consolidated appeals, respondent-father1 appeals of right the termination of his
parental rights to three children, FPS (Docket No. 361708), PPS (Docket No. 361709), and PPC
(Docket No. 361712). The trial court terminated respondent’s parental rights to PPC and PPS
under MCL 712A.19b(3)(c)(i) (conditions leading to adjudication continue to exist), and the court
terminated respondent’s parental rights to all three children under MCL 712A.19b(3)(g) (failure




1
 In separate orders issued earlier, the trial court also terminated the parental rights of the children’s
mother. She is not a participant in this appeal. “Respondent” refers solely to respondent-father.


                                                  -1-
to provide proper care and custody) and (3)(j) (reasonable likelihood of harm if child is returned).
Finding no error requiring reversal, we affirm in each appeal.

                         I. RELEVANT FACTS AND PROCEEDINGS

        Respondent is the legal father of the children at issue in these appeals. Shortly after PPC
was born, petitioner, the Department of Health and Human Services (DHHS) petitioned the trial
court to remove the child from the mother’s care and to terminate her parental rights. In an
amended petition, the DHHS asserted, on the basis of allegations of domestic violence between
respondent and the mother, as well as respondent’s recent criminal history, that PPC was not safe
in respondent’s care. Respondent pleaded no contest to the allegations. At the initial disposition
hearing, petitioner recommended that respondent participate in domestic-violence counseling,
parenting classes, and supervised parenting time after his release from jail.                 These
recommendations were incorporated into an initial Parent-Agency Treatment Plan (PATP).

        Respondent was released from jail in March 2018, and he began to make progress on the
PATP’s requirements. He obtained employment, completed his parenting skills program by
November 2018, and had appropriate housing by early 2019. However, shortly after supervised
parenting time began in 2018, issues emerged that would persist throughout the proceedings.
Respondent was often late to parenting times, or failed to show at all. He frequently failed to bring
to parenting time basic childcare items such as diapers, wipes, the right kind of food or enough
food; he repeatedly needed help with things like properly mixing formula; and he sometimes
forwent routine childcare tasks, such as changing diapers. At the hearing to determine whether
there existed statutory grounds to terminate respondent’s parental rights, the foster-care mother
recounted a parenting time incident that occurred in a park. Respondent brought the children to
her car and said that both of them soiled their diapers. When she told respondent that she had
diapers in the car and would give him a couple so that he could change them out of their soiled
diapers, respondent said, “[N]o, we’ll just pick this up next week.” When she pointed out that he
had 45 minutes of parenting time remaining, he said that he was going to go buy diapers and shoes
and that he would change diapers next week. She testified that respondent would bring food to
parenting time that the children could not eat, or he would bring food, but no spoon; formula, but
no bottle; or a bottle, but no formula.

         The high point of respondent’s progress toward reunification came in January 2020.
Although respondent had lost his housing in September 2019, he had reacquired appropriate
housing by January 2020. Respondent continued to be tardy to parenting times and to lack one or
two things that he was supposed to have, but the caseworker hoped that these matters would be
resolved when they began unsupervised parenting time at respondent’s home, where it was
anticipated that respondent would have everything he needed for a successful, unsupervised
parenting time. New concerns arose when PPC and PPS, both of whom had asthma, were twice
returned to the foster family smelling of smoke after unsupervised parenting time in respondent’s
home. Petitioner also expressed concern that respondent’s girlfriend, Ashley Brown, was around
the children before petitioner had been able to investigate her. The last unsupervised parenting
time was on March 14. Video parenting time was instituted. The record shows that when virtual
parenting time was instituted, presumably because of concerns with COVID, respondent
frequently arrived late for the visit, or left early, or attended the visit while he was engaged in
activities in the community.


                                                -2-
        By July 2020, nearly two years after the removal of PPC, and more than one year after the
removal of PPS, respondent’s persistent problems demonstrating any benefit from the services he
was receiving prompted petitioner to recommend that respondent submit to a psychological
evaluation so that petitioner could gain insight into respondent’s comprehension and decision-
making process and determine whether there were other services from which respondent might
benefit. Respondent’s attorney opposed the recommendation, asserting that he saw nothing in
particular that required a psychological evaluation and that respondent had done everything that
petitioner had asked of him and had completed his PATP. Petitioner explained that the
psychological evaluation was to determine if there was a psychological reason why respondent did
not appear to have benefited from services. The trial court ordered the psychological evaluation.

         In December 2020, respondent became the legal father of FPS when he and the child’s
mother signed an affidavit of parentage. The DHHS petitioned the trial court to remove FPS from
respondent’s care, and, in January 2021, respondent pleaded no contest to the allegations in the
petition. Sometime during this reporting period, petitioner received the results of respondent’s
psychological evaluation. The evaluator diagnosed respondent with “borderline intellectual
functioning,” and made a number of general recommendations, such as developing an individual
plan of service that included “[l]iving options/supports for living” and “[s]upports for childcare.”
Petitioner reported these results to the referee at a February 2021 review and permanency planning
hearing and asked the referee to allow more time for specialized services.2 The children’s lawyer-
guardian ad litem opposed the recommendation, in part on the basis of the children’s need for
finality and stability. The referee took the matter under advisement, recommended that respondent
participate in an intake assessment with Detroit Wayne Integrated Health Network as soon as
possible, and adjourned the hearing.

        When the hearing resumed the following month, petitioner reported that it had reevaluated
its previous recommendations and would be filing a supplemental petition seeking the termination
of respondent’s parental rights to all three children. The referee confirmed his previous
recommendation to file a supplemental petition to terminate respondent’s parental rights to PPC
and PPS, and he instructed petitioner to include FPS in the petition. Petitioner filed supplemental
petitions in each case, seeking to terminate respondent’s parental rights to PPC and PPS under
MCL 712A.19b(3)(c)(i), and to terminate respondent’s parental rights to all three children under
§§ 19b(3)(g) and 19b(3)(j). Regarding PPC and PPS, petitioner alleged that respondent: failed to
benefit from parenting classes, had not demonstrated proper parenting skills, visited his children
inconsistently throughout the case, failed to demonstrate the focus and commitment necessary to
use parenting time to strengthen his bond with the children, and failed to demonstrate during
parenting time that he could meet the needs of the children without requiring the assistance of
others. Petitioner also alleged that respondent had not presented evidence of a legal source of
income, had not presented a budget that demonstrated that he could care for himself and the




2
  Respondent was not present at the hearing, having been arrested four days earlier and charged
with three counts of selling cocaine to an undercover officer and one count of maintaining a drug
house. Respondent pleaded guilty to these charges and was sentenced to the 52 days he had served
in jail and two years’ probation.


                                                -3-
children financially, and had not presented proof of safe and stable housing for himself and the
children.

        After a nine-day hearing, the referee recommended terminating respondent’s parental
rights to PPC and PPS under MCL 712A.19b(3)(c)(i), and to all three children under §§ 19b(3)(g)
and 19b(3)(j). The trial court adopted the referee’s recommendation.

                                  II. REASONABLE EFFORTS

       Respondent first argues on appeal that the trial court erred by finding that petitioner made
reasonable efforts to reunite him with his children because petitioner did not offer him services to
accommodate his disability. Specifically, respondent argues that the trial court erred by not
allowing respondent the opportunity to go to an intake appointment with Detroit Wayne Integrated
Health Network and learn what, if any, accommodations were necessary to position respondent to
successfully parent his children. We disagree.

        This Court “review[s] for clear error a trial court’s decision regarding reasonable efforts.”
In re Sanborn, 337 Mich App 252, 258; 976 NW2d 44 (2021). “Clear error exists when some
evidence supports a finding, but a review of the entire record leaves the reviewing court with the
definite and firm conviction that the lower court made a mistake.” In re Baham, 331 Mich App
737, 751; 954 NW2d 529 (2020) (quotation marks and citation omitted).

          “Under Michigan’s Probate Code, the [DHHS] has an affirmative duty to make reasonable
efforts to reunify a family before seeking termination of parental rights.” In re Hicks/Brown, 500
Mich 79, 85; 893 NW2d 637 (2017), citing MCL 712A.18f(3)(b) and (c), and MCL 712A.19a(2).
To that end, the DHHS “must create a case service plan outlining the steps that it and the parent
will take to rectify the conditions that led to court intervention and to achieve reunification.” In re
Hicks/Brown, 500 Mich at 85-86. In addition, the DHHS “has obligations under the ADA that
dovetail with its obligation under the Probate Code.” Id. at 86. The DHHS “must make reasonable
modifications in policies, practices, or procedures when the modifications are necessary to avoid
discrimination on the basis of disability, unless . . . the modifications would fundamentally
alter . . . the service provided.” Id. (quotations marks and citation omitted). If the DHHS does not
make such modifications, then the DHHS fails to fulfill its obligations under the ADA and under
“the Probate Code to offer services designed to facilitate the child’s return to his or her home, see
MCL 712A.18f(3)(d), and has, therefore, failed in its duty to make reasonable efforts at
reunification under MCL 712A.19a(2).” Id.

        Initially, we note that respondent’s argument that petitioner was ordered to file a
supplemental petition before respondent could follow up on the trial court’s order to contact
Detroit Wayne Integrated Health Network to do an intake assessment is not entirely incorrect.
Respondent’s attorney informed the referee at a May 6, 2021 hearing that respondent went to the
assessment at Detroit Wayne Integrated Health Network on April 22. The DHHS caseworker
confirmed counsel’s information and stated that respondent expected to go to Detroit Wayne
Integrated Health Network weekly. Therefore, contrary to respondent’s argument on appeal,
although the referee affirmed in March 2021 his earlier recommendation that petitioner file a
supplemental petition, respondent attended the intake assessment before the supplemental petition
was filed, and he continued to receive additional services after the supplemental petition was filed.


                                                 -4-
        In addition, when challenging the services offered, a respondent must establish that he or
she would have fared better if other services had been offered. See In re Sanborn, 337 Mich App
at 266. Respondent tacitly acknowledged that petitioner’s efforts were reasonable and that the
services offered were sufficient to help respondent overcome the barriers to reunification when he
argued in the trial court that a psychological evaluation was unnecessary. Respondent has not
provided any substantive argument on the deficiencies of the services that he received or about
how they were not reasonable or appropriate in light of the results of his psychological evaluation.
See id. Further, unlike In re Hicks/Brown, the record in the present case does not establish that
respondent identified specific services that would have accommodated his disability, even after
his intake assessment at Detroit Wayne Integrated Health Network.

        In light of respondent’s tacit admission that the services he received were sufficient to help
him overcome the barriers to reunification with his children, his failure to identify any way in
which the services were deficient or, having been assessed at Detroit Wayne Integrated Health
Network, to identify services that would have been more appropriate, given the results of his
psychological evaluation, we conclude that the trial court did not clearly err by finding that
petitioner made reasonable efforts to reunify respondent with his children.

                                  III. STATUTORY GROUNDS

       Respondent next argues that the trial court clearly erred by finding that clear and
convincing evidence established statutory grounds to terminate his parental rights to his children.
Again, we disagree.

        An appellate court “review[s] for clear error . . . the court’s decision that a ground for
termination has been proven by clear and convincing evidence . . . .” In re Trejo Minors, 462 Mich
341, 356-357; 612 NW2d 407 (2000). See also MCR 3.977(K). A finding is clearly erroneous if,
although there is evidence to support it, this Court is left with a “definite and firm conviction” that
a mistake was made. In re Mason, 486 Mich 142, 152; 782 NW2d 747 (2010) (quotation marks
and citation omitted). To be clearly erroneous, a decision must be “more than maybe or probably
wrong.” In re Sours, 459 Mich 624, 633; 593 NW2d 520 (1999) (quotation marks and citation
omitted). “Further, regard is to be given to the special opportunity of the trial court to judge the
credibility of the witnesses who appeared before it.” In re Ellis, 294 Mich App 30, 33; 817 NW2d
111 (2011). “Appellate courts are obliged to defer to a trial court’s factual findings at termination
proceedings if those findings do not constitute clear error.” In re Rood, 483 Mich 73, 90; 763
NW2d 587 (2009). “If the trial court did not clearly err by finding one statutory ground existed,
then that one ground is sufficient to affirm the termination of the respondent’s parental rights.” In
re Sanborn, 337 Mich App at 273.

         Natural parents have a “fundamental liberty interest in the care, custody, and management
of their child[ren],” and this interest “does not evaporate simply because they have not been model
parents or have lost temporary custody of their child to the State.” Santosky v Kramer, 455 US
745, 753; 102 S Ct 1388; 71 L Ed 2d 599 (1982). However, “[a] parent’s right to control the
custody and care of [his or] her children is not absolute, as the state has a legitimate interest in
protecting ‘the moral, emotional, mental, and physical welfare of the minor’ and in some
circumstances ‘neglectful parents may be separated from their children.’ ” In re Sanders, 495
Mich 394, 409-410; 852 NW2d 524 (2014), quoting Stanley v Illinois, 405 US 645, 652; 92 S Ct


                                                 -5-
1208; 31 L Ed 2d 551 (1972). “In order to terminate parental rights, the trial court must find by
clear and convincing evidence that at least one of the statutory grounds for termination in
MCL 712A.19b(3) has been met.” In re VanDalen, 293 Mich App 120, 139; 809 NW2d 412
(2011).

       Evidence is clear and convincing if it

               produces in the mind of the trier of fact a firm belief or conviction
               as to the truth of the allegations sought to be established, evidence
               so clear, direct and weighty and convincing as to enable the
               factfinder to come to a clear conviction, without hesitancy, of the
               truth of the precise facts in issue.

       [In re Pederson, 331 Mich App 445, 472; 951 NW2d 704 (2020), quoting In re
       Martin, 450 Mich 204, 227; 538 NW2d 399 (1995) (quotation marks, citation, and
       brackets omitted).]

     The trial court terminated respondent’s parental rights to PPC and PPS under
MCL 712A.19b(3)(c)(i), (3)(g), and (3)(j).

        MCL 712A.19b(3)(c)(i), provides grounds for termination when the following conditions
are established by clear and convincing evidence:
               (3) The court may terminate a parent’s parental rights to a child if the court
       finds, by clear and convincing evidence, 1 or more of the following:

                                                * * *

              (c) The parent was a respondent in a proceeding brought under this chapter,
       182 or more days have elapsed since the issuance of an initial dispositional order,
       and the court, by clear and convincing evidence, finds either of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

        Termination under § 19b(3)(g) is appropriate when “[t]he parent, although, in the court’s
discretion, financially able to do so, fails to provide proper care or custody for the child and there
is no reasonable expectation that the parent will be able to provide proper care and custody within
a reasonable time considering the child’s age.”

        Termination under § 19b(3)(j) is appropriate when “[t]here is a reasonable likelihood,
based on the conduct or capacity of the child’s parent, that the child will be harmed if he or she is
returned to the home of the parent.” “[A] parent’s failure to comply with the terms and conditions
of his or her service plan is evidence that the child will be harmed if returned to the parent’s home.”
In re White, 303 Mich App 701, 711; 846 NW2d 61 (2014); see also In re Kaczkowski, 325 Mich
App 69, 77; 924 NW2d 1 (2018); In re Smith, 324 Mich App 28, 49; 919 NW2d 427 (2018).



                                                 -6-
         Turning first to § 19b(3)(j), the referee found that respondent’s failure to comply with the
parenting-time requirements of the PATPs and to demonstrate that he had benefited from the
parenting services he received was dispositive. Respondent was incarcerated shortly after PPC
was removed in August 2017 and was released in March 2018. Five months after his release from
jail, respondent signed an updated PATP, agreeing, among other things, to “follow the
recommendations of his parenting coach,” to “display the skills he learns during parenting time
visits,” “to be on time for all parenting skills appointments and parenting time visits,” and “to give
advance notice if he is unable to make an appointment.” Similarly, respondent signed a PATP in
PPS’s case in which respondent agreed to “display the parenting skills he learned [at class] during
parenting time.” In an updated service plan for all three children, respondent’s goal was to practice
appropriate parenting skills so that he could parent his children successfully without assistance.

        Respondent completed two parenting classes, one of which was an in-home class;
participated in the Parent Partner Program; and received one-on-one instruction and guidance from
the caseworker and the parenting-time supervisor. Respondent successfully completed his
parenting classes. However, successful completion of these services was not necessarily evidence
that respondent benefited from the services. See In re Frey, 297 Mich App 242, 248; 824 NW2d
569 (2012) (indicating that parents must both comply with, and benefit from, services).

         The record evidence that respondent did not comply with the parenting requirements of his
PATPs by benefiting from the services he received is clear and convincing. Kathy Spatafora, a
clinical psychologist who conducted respondent’s evaluation at the Oakland Circuit Court
Psychological Clinic for purposes of the best-interest hearing, testified on the basis of information
available to her that respondent had not benefited from the parenting services that he received.
Respondent displayed little insight into why the children were removed from his care or of the
stability and structure needed by his children, two of whom were diagnosed with autism spectrum
disorder and all with significant physical needs.

         In addition, after successful completion of at least two parenting classes and year-long
participation in the Parent Partner Program, respondent had not demonstrated that he could
consistently provide the items necessary for parenting time. For example, Garrett Elliott, the
caseworker to whom the cases were assigned at the time of the termination hearing, testified that
respondent would bring food that the children could not eat or diapers that were the wrong size, or
he would forgo routine childcare tasks such as changing diapers. Elliott acknowledged that
respondent did not come to every parenting time unprepared or forgo necessary childcare tasks at
every visit. However, there were a lot of times when respondent forgot at least one basic necessity.
Elliott testified that, after parenting services and opportunities to demonstrate that he benefited
from the services, there was no observable improvement in respondent’s parenting skills.
Respondent failed to show that he could care for the children longer than one or two hours, and
even then, he needed assistance. Respondent’s parenting skills never progressed to the point at
which he could have unsupervised, overnight visits with the children.

       Respondent’s ability to demonstrate whatever parenting skills he may have had was
impeded by his irregular attendance at parenting time. Despite agreeing to be on time for all
parenting-time visits, testimony at the termination hearing established that respondent attended
approximately two-thirds of his opportunities for parenting time overall, and his attendance at
parenting time decreased as the cases progressed. Elliott’s testimony established that respondent


                                                 -7-
attended approximately 76% of his opportunities for parenting time from 2017 until April 2020,
but from April 2020 until November 2021, he attended only 54% of his parenting-time
opportunities. Elliot testified that visits were made virtual at respondent’s request, but from
August 2021 until March or April 2022, respondent attended only three virtual parenting times.
In-person visits with PPS and FPS were supposed to resume in March 2022, but none of the three
scheduled visits occurred: two did not occur because respondent failed timely to confirm his
attendance, and the third did not occur because of a problem with his car’s brake lights.

        Respondent argues on appeal that transportation and his work schedule were barriers to his
consistent participation in parenting time. The record indicates, however, that petitioner provided
respondent with bus passes and accommodated his request for virtual visits. In addition, there is
evidence that respondent lost opportunities for parenting time through his own actions, most
notably, by not timely confirming that he would attend parenting time. Respondent suggests that
COVID impeded his attendance at parenting time. However, respondent does not make clear how
COVID impeded his attendance at virtual parenting time, nor does he explain why it prevented
him from demonstrating—virtually or in person—that he benefited from the parenting services
that he received. Respondent also contends that petitioner’s alleged failure to offer services that
accommodated his disability also impacted his consistent participation in parenting time. As
discussed earlier, respondent has not provided any substantive argument on the deficiencies of the
services in light of his disability. See In re Sanborn, 337 Mich App at 266.

         Whether respondent benefited from his parenting services and his attendance at parenting
time were major concerns throughout these proceedings. Respondent was aware of, and agreed
to, the parenting requirements of the PATPs. The record shows that petitioner repeatedly stressed
to respondent the importance of timely and regular attendance at parenting time, of bringing the
necessary supplies, and of actively engaging his children. The record also suggests that respondent
had one-on-one assistance. The Parent Partner reinforced the PATP requirements, the DHHS
caseworker and the foster-care mother provided respondent with instructions and aids to help him
succeed during parenting time, and the parenting-time supervisor and others modeled how to
interact with the children. Nevertheless, respondent was unable to substantially comply with his
PATPs by regularly attending parenting time and showing that he benefited from parenting classes.
Tellingly, respondent never demonstrated that he could have unsupervised, overnight parenting
time with his children. Because respondent’s failure to comply with the terms of his PATP is
evidence that the children will be harmed if returned to his home, we conclude that the trial court’s
decision that a ground for termination under MCL 712A.19b(3)(j) was proven by clear and
convincing evidence. See In re Trejo Minors, 462 Mich at 356-357.

        Having concluded that the trial court did not clearly err by finding that
MCL 712A.19b(3)(j) provided a statutory ground for the termination of respondent’s parental
rights, we need not discuss the remaining grounds for termination. See In re Sanborn, 337 Mich
App at 273.

                                     IV. BEST INTERESTS

        Lastly, respondent contends the trial court clearly erred by finding that the termination of
his parental rights was in the best interests of the children. We disagree.



                                                -8-
        If the trial court finds “that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not be
made.” MCL 712A.19b(5). The trial court must find by a preponderance of the evidence that
termination of parental rights is in a child’s best interests. In re Moss, 301 Mich App 76, 90; 836
NW2d 182 (2013). In making its best-interest determination, a trial court may consider “the child’s
bond to the parent, the parent’s parenting ability, the child’s need for permanency, stability, and
finality, and the advantages of a foster home over the parent’s home.” In re Gonzales/Martinez,
310 Mich App 426, 434; 871 NW2d 868 (2015) (quotation marks and citation omitted). The court
may also consider “the parent’s compliance with treatment plans, the child’s well-being in care,
and the possibility of adoption.” In re Sanborn, 337 Mich App at 277. In making a best-interest
determination, the focus is on the child, not the parent. In re Schadler, 315 Mich App 406, 411;
890 NW2d 676 (2016).

        As to the bond between respondent and his children, see In re Gonzales/Martinez, 310
Mich App at 434, Elliott testified that there was no observable bond between respondent and the
children, and he attributed the lack of a bond largely to respondent not having participated in
parenting time in a way that would facilitate a parent-child bond. Elliott testified that, at the time
of the best-interest hearing in March 2022, respondent had not had in-person parenting time with
PPS and FPS in eight months, and it had been even longer since he had seen PPC in person.
Respondent asked to have visits by Zoom, but he had had only three Zoom visits in seven or eight
months.

        Similarly, Spatafora concluded from respondent’s lack of consistent contact with the
children and from reports of the children’s behavior that a strong parent-child bond did not exist.
She observed that respondent seemed to lack insight into the difference between in-person and
virtual parenting time and how it affected bonding. In addition, the fact that respondent tried to
see the children only once since September 2021 raised concerns regarding his insight into how
contact with a child affects the parent-child bond, particularly when it comes to young children
with special needs.

         Testimony regarding parenting time supported Elliott’s and Spatafora’s conclusions that
there was little to no parent-child bond between respondent and the children. Cotrena Chambliss,
an Infant Mental Health therapist who worked with PPC and PPS during 2020, testified that
respondent would sit in a chair for the majority of his parenting time; he would hold FPS the whole
time, but he never had one-on-one time with PPC or PPS. She said that food provided a connection
between respondent and the children and that she heard respondent tell the children that he loved
them, but there was no hugging or physical affection, and she saw “a lot of disconnect.” Chambliss
testified that respondent was often distracted during parenting time by phone calls or, when
parenting time was virtual, by things happening around him.

       As to compliance with the PATPs, see In re Sanborn, 337 Mich App at 277, respondent
completed parenting classes and substance-abuse counseling, and petitioner’s concerns about
domestic violence were resolved. However, the record is replete with evidence that, even with the
help of a Parent Partner and guidance from the caseworker and parenting-time supervisor,
respondent was unable to demonstrate that he benefited from parenting instruction. Tellingly,
respondent’s parenting time never progressed to unsupervised, overnight visits. Elliott testified


                                                 -9-
that, although respondent clearly loved his children, he had been unable to demonstrate his
capacity to take care of the children on his own.

        As to the children’s need for permanency and stability, see In re Gonzales/Martinez, 310
Mich App at 434, testimony at the termination hearing indicated that a lack of stability and
structure could be detrimental to the children. PPC and FPS were diagnosed with autism spectrum
disorder, and all three children had cognitive and developmental deficiencies. Wilson testified
that children with autism spectrum disorder need routine and structure if they are to progress
developmentally. Spatafora testified that respondent was not able to meet his own needs
consistently, she did not believe that he could provide the structure and permanence that his
children needed, and she thought it unlikely that respondent would be able to rectify the current
barriers to reunification within a reasonable time. Spatafora’s testimony finds support in
respondent’s spotty attendance at parenting time and his inability to care for the children for more
than one or two hours without assistance, as well as the fact that, throughout these proceedings,
respondent was unable to maintain housing in one location for more than seven months.

        The advantages of foster home were clear. See id. Elliott testified that the children were
bonded with the foster parents and called them “mom” and “dad.” The foster-care mother
confirmed this, testifying in addition that the children looked to her and her husband for comfort,
that the children seemed happy, and that their needs were met. The foster-care mother described
the spacious house where she lived with her husband, their daughter, and the respondent’s children,
and said that she took respondent’s children to all their appointments and had a strong support
system to provide help when needed. Stephanie Wiersma, a special education/early intervention
teacher who worked with PPS and FPS, testified that the success of the children’s therapy was
“highly dependent on the parent,” and she could tell from the children’s progress that the foster
parents had been working with them at home. Respondent’s attorney implied by his questions that
respondent could get the children to their various therapies if given the chance. Given that
respondent did not consistently attend parenting time, did not consistently call to confirm parenting
time, did not consistently bring the necessary supplies to parenting time, and did not consistently
have employment or housing, the suggestion that he might suddenly act contrary to his consistent
inconsistencies seems unreasonably optimistic.

         There was no dispute that the children were doing well in their foster parents’ care. Elliott
testified that the children were in a safe, stable, appropriate, nonrelative placement where they
were doing very well, were “extremely bonded” to their foster parents, and were participating in
services. Elliott further testified that the foster parents arranged their schedules around the
children’s schedules; were able to care for them financially; and expressed their willingness to
provide the children, who had been in foster care practically their entire lives, with permanency,
stability, and finality through adoption.

        On the basis of the record before us, we conclude that the trial court did not err by finding
that the termination of respondent’s parental rights was in the best interests of all three children by
a preponderance of the evidence. An observable parent-child bond between respondent and his
children was lacking, and respondent had shown no improvement in his parenting abilities, despite
receiving numerous services and opportunities for parenting time. The children had been in care
for most of their lives, and there was no reasonable expectation that respondent could provide them
with the stability and permanence that they needed within a reasonable time. By contrast, evidence


                                                 -10-
established that the children were bonded to the foster parent; that they were thriving in the foster
parents’ care and that their needs were being met; and that the foster parents were willing to
provide the children with stability, permanence, and finality through adoption. The trial court did
not clearly err by finding that clear and convincing evidence established a statutory ground for
termination and that a preponderance of the evidence established that termination was in the
children’s best interests.

       Affirmed.



                                                              /s/ Mark J. Cavanagh
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Kristina Robinson Garrett




                                                -11-